DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuyukazi et al. (US 2019/0359046).
	Tsuyukazi et al. disclose  an electric vehicle structure comprising: a floor panel (16); a center tunnel (66) extending along a vehicle front-rear direction at a center of the floor panel in a vehicle width direction, and projecting upward from the floor panel; a pair of rockers (14), the rockers respectively disposed on both ends of the floor panel in the vehicle width direction; a crossmember (35) extending from one of the pair of rockers to another of the pair of rockers on the floor panel and the center tunnel; a battery pack (45) disposed below the floor panel and the center tunnel; and an electric cable (56) arranged in the center tunnel.
	Tsuyukazi et al. further disclose a coolant pipe (53/54) arranged in the center tunnel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyukazi et al. (US 2019/0359046) in view of Yanagi (JP 2014-22092 A).
Tsuyukazi et al. meet all the limitations of the claimed invention, but do not disclose the electric cable attached to an upper panel of the center tunnel. Yanagi discloses an electric cable (56) attached to an upper panel of a center tunnel (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Tsuyukazi et al. by attaching the electric cable to the upper panel of the center tunnel, as taught by Yanagi, in order to protect the cable and prevent it from shifting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Katy M Ebner/               Primary Examiner, Art Unit 3618